Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
1.	Claims 1-16 are pending and under examination.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,087,455 and claims 1-20 of U.S. Patent No. 10,457,951.

The instant claims 1-16 are drawn to:
A method for producing whole grain wheat flour having increased shelf life, the method comprising: (a) providing wheat grain comprising a Lpx1 gene, wherein the wheat grain comprises a  human induced alterations in an Lpxl gene in a D genome, said mutation causing decreased lipoxygenase activity as compared to grain from a wild type wheat plant, and (b)  milling the wheat grain into whole grain flour, wherein the whole grain flour has increased shelf life; or wherein the whole grain flour comprises ultrafine-milled whole grain flour; or wherein the milling is carried out with a hammermill; or wherein said mutation in D-genome is homogenous; or wherein the mutation is carried out by genome editing/chemical mutagenesis; or therein the grain further comprises a human-induced mutation in Lpx1 gene in B genome; or wherein wherein said mutation in B-genome is homogenous; or wherein the mutation is carried out by genome editing/chemical mutagenesis.
   	

US Patent No. 10/087,455
Claims 1-23 of US Patent No. 10/087,455 are drawn to: 
    1. A wheat plant comprising at least one mutation in an Lpx1 gene in at least one of a B or D genome, wherein the Lpx1 gene of the B genome is Lpx-B1.2, and the at least one mutation in the Lpx-B1.2 gene comprises a tryptophan substitution to a stop codon at amino acid position 510 (W510*) of SEQ ID No. 6, or a tryptophan substation to a stop codon at amino acid position 494 (W494*) of SEQ ID No. 6, or a guanine substitution to an adenine at nucleotide position 2691 of SEQ ID No. 4, and further wherein the Lpx1 gene of the D genome is Lpx-D1, and at least one mutation in the Lpx-D1 gene comprises a tryptophan substitution to a stop codon at amino acid position 494 (W494*) of SEQ ID No. 3, or a tryptophan substitution to a stop codon at amino acid position 81 (W81*) of SEQ ID No. 3, or a tryptophan substitution to a stop codon at amino acid position 101 (W101*) of SEQ ID No. 3, or a tryptophan substitution to a stop codon at amino acid position 517 (W517*) of SEQ ID No. 3, or a guanine substitution to an adenine at nucleotide position 1538 of SEQ ID No. 15. 
    2. The wheat plant of claim 1 comprising at least one mutation in the B genome of the Lpx-B1.2 gene, wherein the at least one mutation in the Lpx-B1.2 gene comprises a tryptophan substitution to a stop codon at amino acid position 510 (W510*) of SEQ ID No. 6. 
    3. Wheat grain from the wheat plant of claim 2. 
    4. Flour comprising wheat grain of claim 3. 
    5. The wheat plant of claim 1 comprising at least one mutation in the D genome of the Lpx-D1 gene, wherein the at least one mutation in the Lpx-D1 gene comprises a tryptophan to a stop codon at amino acid position 494 (W494*) of SEQ ID No. 3. 
    6. Wheat grain from the wheat plant of claim 5. 
    7. Flour comprising wheat grain of claim 6. 
    8. Wheat grain from the wheat plant of claim 1. 
    9. Flour comprising wheat grain of claim 8. 
    10. A wheat seed, plant part or progeny thereof from a wheat plant of claim 1, wherein said progeny comprises the Lpx1 mutation or mutations. 
    11. The wheat plant of claim 1, wherein milled grain from said wheat plant has a property selected from the group consisting of: (a) increased shelf-life; (b) increased oxidative stability; (c) decreased production of Lpx1 protein; (d) decreased activity of the Lpx1 protein; (e) decreased hexanal production; (f) decreased pinellic acid production; (g) decreased decomposition products from fatty acids; or (h) improved sensory characteristics as compared to milled grain from a wild type wheat plant. 
    12. A wheat plant comprising at least one mutation in an Lpx1 gene in each of a B and a D genome, wherein the Lpx1 gene of the B genome is Lpx-B1.2, and the at least one mutation in the Lpx-B1.2 gene comprises a tryptophan substitution to a stop codon at amino acid position 510 (W510*) of SEQ ID No. 6, or a tryptophan substitution to a stop codon at amino acid position 494 (W494*) of SEQ ID No. 6, or a guanine substitution to an adenine at nucleotide position 2691 of SEQ ID No. 4, and further wherein the Lpx1 gene of the D genome is Lpx-D1, and the at least one mutation in the Lpx-D1 gene comprises a tryptophan substitution to a stop codon at amino acid position 494 (W494*) of SEQ ID No. 3, or a tryptophan substitution to a stop codon at amino acid position 81 (W81*) of SEQ ID No. 3, or a tryptophan substitution to a stop codon at amino acid position 101 (W101*) of SEQ ID No. 3, or a tryptophan substitution to a stop codon at amino acid position 517 (W517*) of SEQ ID No. 3, or a guanine substitution to an adenine at nucleotide position 1538 of SEQ ID No. 15. 
    13. The wheat plant of claim 12, wherein the at least one mutation in the B genome of the Lpx-B1.2 gene comprises a tryptophan substitution to a stop codon at amino acid position 510 (W510*) of SEQ ID No. 6. 
    14. The wheat plant of claim 12, wherein the at least one mutation in the D genome of the Lpx-D1 gene comprises a tryptophan substitution to a stop codon at amino acid position 494 (W494*) of SEQ ID No. 3. 
    15. Wheat grain from the wheat plant of claim 12. 
    16. Flour comprising wheat grain of claim 15. 
    17. A wheat seed, plant part or progeny thereof from a wheat plant of claim 12, wherein said progeny comprises the Lpx1 mutations. 
    18. The wheat plant of claim 12, wherein the at least one mutation in the B genome of the Lpx-B1.2 gene comprises a tryptophan substitution to a stop codon at amino acid position 510 (W510*) of SEQ ID No. 6 and the at least one mutation in the D genome of the Lpx-D1 gene comprises a tryptophan substitution to a stop codon at amino acid position 494 (W494*) of SEQ ID No. 3. 
    19. The wheat plant of claim 18, wherein milled grain from said wheat plant has a property selected from the group consisting of: (a) increased shelf-life; (b) increased oxidative stability; (c) decreased production of Lpx1 protein; (d) decreased activity of the Lpx1 protein; (e) decreased hexanal production; (f) decreased pinellic acid production; (g) decreased decomposition products from fatty acids; or (h) improved sensory characteristics as compared to milled grain from a wild type wheat plant. 
    20. Wheat grain from the wheat plant of claim 18. 
    21. Flour comprising wheat grain of claim 20. 
    22. A wheat seed, plant part or progeny thereof from a wheat plant of claim 18, wherein said progeny comprises the Lpx1 mutations. 
    23. The wheat plant of claim 12, wherein milled grain from said wheat plant has a property selected from the group consisting of: (a) increased shelf-life; (b) increased oxidative stability; (c) decreased production of Lpx1 protein; (d) decreased activity of the Lpx1 protein; (e) decreased hexanal production; (f) decreased pinellic acid production; (g) decreased decomposition products from fatty acids; or (h) improved sensory characteristics as compared to milled grain from a wild type wheat plant.

The instant application is a continuation of US Patent No. 10/087,455, which claims the wheat grain and flour comprising alterations in the Lpx1 gene in the D and B genomes. Although claims 1-23 of the US Patent No. 10/087,455 does not teach milling the wheat grain into whole grain flour, wherein the whole grain flour has increased shelf life; or wherein the whole grain flour comprises ultrafine-milled whole grain flour; or wherein the milling is carried out with a hammermill; or wherein said mutation in D-genome is homogenous; or wherein the mutation is carried out by genome editing/chemical mutagenesis, those limitation are obvious in that they are merely considered as obvious design choice.
	Therefore the claims differ in scope and are prima facie obvious over the patent. 


3.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,457,951.
Instant claims are discussed as above.
Instant claims 1-16 are discussed above.
Claims 1-20 of US Patent No. 10,457,951 are drawn to: 
    1. A wheat plant comprising a human induced alteration in an Lpx1 gene in a D genome, wherein milled grain from said wheat plant has a property selected from the group consisting of: (a) increased shelf-life; (b) increased oxidative stability; (c) decreased production of Lpx1 protein; (d) decreased lipoxygenase activity; (e) decreased hexanal production; (f) decreased pinellic acid production; (g) decreased decomposition products from fatty acids; and (h) improved sensory characteristics as compared to milled grain from a wild type wheat plant. 
    2. The wheat plant of claim 1, wherein the Lpx1 gene is Lpx-D1. 
    3. The wheat plant of claim 1, further comprising a human induced alteration in a Lpx1 gene of a B genome. 
    4. The wheat plant of claim 3, wherein the Lpx1 gene of the B genome is Lpx-B1.2. 
    5. The wheat plant of claim 1, wherein the human induced alteration in the Lpx1 gene of the D genome is in a promoter. 
    6. Wheat grain from the wheat plant of claim 1. 
    7. Flour comprising wheat grain of claim 6. 
    8. A wheat seed, plant part or progeny thereof from a wheat plant of claim 1, wherein said progeny comprises the alteration in the Lpx1 gene. 
    9. A wheat plant comprising a human induced alteration in an Lpx1 gene in each of a B and a D genome, wherein milled grain from said wheat plant has a property selected from the group consisting of: (a) increased shelf-life; (b) increased oxidative stability; (c) decreased production of Lpx1 protein; (d) decreased lipoxygenase activity; (e) decreased hexanal production; (f) decreased pinellic acid production; (g) decreased decomposition products from fatty acids; and (h) improved sensory characteristics as compared to milled grain from a wild type wheat plant. 
    10. The wheat plant of claim 9, wherein the Lpx1 gene in the D genome is Lpx-D1. 
    11. The wheat plant of claim 9, wherein the Lpx1 gene in the B genome is Lpx-B1.2. 
    12. Wheat grain from the wheat plant of claim 9. 
    13. Flour comprising wheat grain of claim 12. 
    14. A wheat seed, plant part or progeny thereof from a wheat plant of claim 9, wherein said progeny comprises the alteration in the Lpx1 gene. 
    15. Wheat grain comprising an embryo and a reduced activity of lipoxygenase, wherein the embryo comprises a human induced alteration in an Lpx1 gene in a D genome, and further wherein the lipoxygenase activity is reduced by at least 9% relative to the lipoxygenase activity in a wild type parental wheat grain. 
    16. The wheat grain of claim 15, wherein the human induced alteration in the Lpx1 gene of the D genome is in a promoter. 
    17. The wheat grain of claim 15, wherein the embryo further comprises a human induced alteration in an Lpx1 gene in a B genome. 
    18. The wheat grain of claim 15, wherein the lipoxygenase activity is reduced by at least 20% relative to the lipoxygenase activity in the wild type parental wheat grain. 
    19. The wheat grain of claim 15, wherein the lipoxygenase activity is reduced by at least 60% relative to the lipoxygenase activity in the wild type parental wheat grain. 
    20. Flour comprising wheat grain of claim 15. 
The instant application is a continuation of US Patent No. 10,457,951, which claims the wheat grain and flour comprising alterations in the Lpx1 gene in the D and B genomes. Although claims 1-20 of the US Patent No. 10,457,951 does not teach milling the wheat grain into whole grain flour, wherein the whole grain flour has increased shelf life; or wherein the whole grain flour comprises ultrafine-milled whole grain flour; or wherein the milling is carried out with a hammermill; or wherein said mutation in D-genome is homogenous; or wherein the mutation is carried out by genome editing/chemical mutagenesis, those limitations are obvious in that they are merely considered as obvious design choice.

	Therefore the claims differ in scope and are prima facie obvious over the patent. 

4.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,689,659 and claims 1-20 of U.S. Patent No. 10,457,951.
Instant claims are discussed as above.

US Patent No. 10,689,659


claims 1-20 of U.S. Patent No. 10,689,659 are drawn to:
A method for producing wheat grain, the method comprising: (a) inducing one or more human induced alterations in an Lpxl gene in a D genome in plant material or plant parts from a wheat plant; (b) growing the plant material or plant parts to produce progeny wheat plants; and (c) selecting progeny wheat plants that have one or more human induced alterations in an Lpxl gene in a D genome, and that produce grain having (a) decreased production of Lpxl protein; or (b) decreased lipoxygenase activity as compared to grain from a wild type wheat plant (claim 13),  further comprising harvesting wheat grain from the selected progeny wheat plants (claim 14), further comprising inducing one or more human induced alterations in an Lpxl gene in a B genome in plant material or plant parts from the wheat plant (claim 15), wherein the grain has decreased lipoxygenase activity, and further wherein the lipoxygenase activity is reduced by at least 900 relative to the lipoxygenase activity in a wild type wheat grain (claim 16); and 
   	A method for producing wheat grain, the method comprising: milling wheat grain from a wheat plant having a human induced alteration in an Lpxl gene in a D genome, wherein the wheat grain or milled grain has a property selected from the group consisting of: (a) increased shelf-life; (b) increased oxidative stability; (c) decreased production of Lpxl protein; (d) decreased lipoxygenase activity; (e) decreased hexanal production; (f) decreased pinellic acid production; (g) decreased decomposition products from 81 DocID: 48 17-9063-2871.1fatty acids; and (h) improved sensory characteristics, each as compared to grain or milled grain from a wild type wheat plant (claim 17), wherein the wheat plant further comprises a human induced alteration in an Lpxl gene in a B genome (claim 18), wherein the grain has decreased lipoxygenase activity, and further wherein the lipoxygenase activity is reduced by at least 9% relative to the lipoxygenase activity in a wild type wheat grain (claim 19), and wherein the grain has decreased production of Lpxl protein relative to Lpxl protein of wild type wheat grain (claim 20).


The instant application is a continuation of US Patent No. 10,689,659, which claims a method for producing wheat grain. It would have been obvious to further milling the wheat grain into flour having said mutation given the teaching of US Patent No. 10/689,659 that the flour from the grain with mutation would have increased shelf life (claim 8). Although claims 1-20 of the US Patent No. 10,457,951 does not teach wherein the whole grain flour has increased shelf life; or wherein the whole grain flour comprises ultrafine-milled whole grain flour; or wherein the milling is carried out with a hammermill; or wherein said mutation in D-genome is homogenous; or wherein the mutation is carried out by genome editing/chemical mutagenesis, those limitations are obvious in that they are merely considered as obvious design choice.

	Therefore the claims differ in scope and are prima facie obvious over the patent. 



					         Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/Primary Examiner, Art Unit 1662